Citation Nr: 0517119	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-29 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Altoona, Pennsylvania


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs medical health care system.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Altoona, 
Pennsylvania.  The veteran testified before the undersigned 
at a hearing held at the VA Regional Office in Pittsburgh, 
Pennsylvania in June 2004.  Additional evidence was received 
from the veteran following the hearing, for which his 
representative provided a waiver of initial VAMC 
consideration.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is eligible to enroll in the VA 
medical health care system.  He submitted his initial 
Application for Health Benefits after January 17, 2003.  On 
this application he reported that he was not service-
connected for any disorder, and that he and his spouse 
received a gross annual income during the previous year of 
$35,841.  He reported non-reimbursable medical expenses paid 
of $6,965.

In a March 2003 decision, the VAMC assigned the veteran a 
category 8 priority level, and determined that he was 
therefore not eligible to enroll in the VA health care 
system.

In general, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2004).  VA's Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
receiving excessive income assigned the lowest priority, 
category 8.  38 C.F.R. § 17.36(b) (2004).  Beginning January 
17, 2003, VA will enroll all priority categories of veterans 
except those veterans in priority category 8 who were not in 
an enrolled status on January 17, 2003.  See 68 Fed. Reg. 
2,670 (2003).

In this case, the veteran does not dispute that he first 
filed his application for health benefits after January 17, 
2003.  He does dispute his assignment to priority category 8.  
He contends that while the gross annual income for his 
household is excessive, when his unreimbursed medical 
expenses are taken into account, his net income qualifies him 
for another priority category.  The veteran also contends 
that he is catastrophically disabled, and therefore also 
qualifies for a priority category other than category 8.  

With respect to his household income, the Board notes that he 
provided updated financial information in July 2004, at which 
time he indicated that for the period from July 2003 to June 
2004, his household incurred unreimbursed medical expenses of 
approximately $10,376.  Pursuant to 38 C.F.R. § 17.36(b)(7) 
(2004), a veteran may be assigned to priority category 7 (if 
he or she agrees to pay to the U.S. the applicable copayment) 
if his or her income for the previous year constitutes "low 
income" under the geographic income limits established by 
the U.S. Department of Housing and Urban Development for the 
fiscal year that ended on September 30 of the previous 
calendar year.  The income of the veteran (and spouse) will 
be determined using the rules of 38 C.F.R. §§ 3.271, 3.272, 
3.273, and 3.276.  The Board notes that 38 C.F.R. § 3.272(g) 
(2004) provides for the exclusion from the calculation of a 
veteran's annual income any unreimbursed amounts for medical 
expenses, provided certain conditions are met.

With respect to catastrophic disability, the veteran contends 
that he is blind and has diabetic neuropathy, requiring the 
use of a walker and the assistance of others for dressing and 
using medications.  He has submitted a February 2003 
statement by a private physician concluding that the veteran 
is legally blind.

Pursuant to 38 C.F.R. § 17.36(b)(4) (2004), a veteran may be 
assigned to priority category 4 where he or she is determined 
to be catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where they 
were examined.  "Catastrophically disabled" means to have a 
permanent severely disabling injury, disorder, or disease 
that compromises the ability to carry out the activities of 
daily living to such a degree that the individual requires 
personal or mechanical assistance to leave home or bed or 
requires constant supervision to avoid physical harm to self 
or others.  38 C.F.R. § 17.36(e) (2004).

As indicated above, the veteran has submitted additional 
evidence as to unreimbursed medical expenses which could 
result in his reassignment to category 7.  He also argues 
that his medical condition meets the criteria for assignment 
to category 4.  In the Board's opinion, further development, 
to include VA examination of the veteran, is required prior 
to adjudication of the instant appeal.

The Board also notes that under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  VA must 
also provide notice explaining what information and evidence 
it will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
his possession that pertains to the claim.

In the instant appeal, while the veteran was arguably 
informed in the March 2003 decision of the information and 
evidence necessary to substantiate his claim, he was not 
notified of the respective responsibilities of he and VA in 
securing evidence in connection with his claim.  A remand 
consequently is also required in order to ensure that he 
receives appropriate due process.  

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should send the veteran 
a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
also specifically inform the veteran 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the VAMC will attempt 
to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the above claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The VAMC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claim on appeal.  
With any necessary authorization 
from the veteran the VAMC should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously. 

3.  If the VAMC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The VAMC should provide the 
veteran with and request him to 
complete and return VA Form 21-8416 
in order to obtain current 
information concerning his medical 
expenses.

5.  Then, the VAMC should schedule 
the veteran for a VA examination by 
a physician with appropriate 
expertise to determine the nature 
and severity of the veteran's 
disabilities.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether the veteran has any 
permanent severely disabling injury, 
disorder, or disease that 
compromises the ability to carry out 
the activities of daily living to 
such a degree that the veteran 
requires personal or mechanical 
assistance to leave home or bed or 
requires constant supervision to 
avoid physical harm to self or 
others.  The rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.

6.  Thereafter the VAMC should 
request that the Chief of Staff (or 
equivalent clinical official) of the 
VAMC determine whether the veteran 
is "catastrophically disabled" for 
VA purposes in accordance with the 
definition provided in 38 C.F.R. 
§ 17.36(e).

7.  The VAMC then must review the 
claims folder and ensure that the 
foregoing development actions, as 
well as any other development that 
may be in order, has been conducted 
and completed in full.  The VAMC 
should then prepare a new rating 
decision and readjudicate the issue 
on appeal.  

If the benefit sought on appeal is not granted in full the 
VAMC must issue a supplemental statement of the case, and 
provide the veteran and his representative an opportunity to 
respond.  The VAMC is advised that they are to make a 
determination based on the law and regulations in effect at 
the time of their decision, to include any further changes in 
the Veterans Claims Assistance Act of 2000 and any other 
applicable legal precedent.   

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the VAMC.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VAMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

